United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (702) 669-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of February 3, 2012: 297.5 million shares of common stock at $.00015625 par value. 1 TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal datesactual: Fiscal datesas presented: December 31, 2011 December 31, 2011 January 1, 2011 December 31, 2010 October 1, 2011 September 30, 2011 Abbreviation/term Definition Anchor Anchor Gaming ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CCSC Colorado Central Station Casino CEO chief executive officer CFO chief financial officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow DDI Double Down Interactive LLC EBITDA earnings before interest, taxes, depreciation, and amortization Entraction Entraction Holding AB EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act ERP enterprise resource planning Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IFRS International Financial Reporting Standards IP intellectual property IRS Internal Revenue Service IT Information technology LatAm Mexico and South/Central America LIBOR London inter-bank offered rate MDA management’s discussion and analysis of financial condition and results of operations MLD® Multi-layer-display Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity WAP wide area progressive * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 2. VARIABLE INTERESTS AND AFFILIATES 10 3. RECEIVABLES 11 4. CONCENTRATIONS OF CREDIT RISK 12 5. INVENTORIES 13 6. PROPERTY, PLANT AND EQUIPMENT 13 7. GOODWILL AND OTHER INTANGIBLES 13 8. FAIR VALUE MEASUREMENTS 14 9. FINANCIAL DERIVATIVES 15 CREDIT FACILITIES AND INDEBTEDNESS 16 CONTINGENCIES 17 INCOME TAXES 22 EMPLOYEE BENEFIT PLANS 23 EARNINGS PER SHARE 24 OTHER COMPREHENSIVE INCOME 24 BUSINESS SEGMENTS 24 DISCONTINUED OPERATIONS 25 SUBSEQUENT EVENTS 26 4 CONSOLIDATED INCOME STATEMENTS Quarter Ended December 31, (in millions, except per share amounts) Revenues Gaming operations $ $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) ) Other ) Total other income (expense) ) ) Income from continuing operations before tax Income tax provision Income from continuing operations Income (loss) from discontinued operations, net of tax ) Net income $ $ Basic earnings (loss) per share Continuing operations $ $ Discontinued operations - - Net income $ $ Diluted earnings (loss) per share Continuing operations $ $ Discontinued operations ) - Net income $ $ Cash dividends declared per share $ $ Weighted average shares outstanding Basic Diluted See accompanying notes 5 CONSOLIDATED BALANCE SHEETS December 31, September 30, (In millions, except par value) Assets Current assets Cash and equivalents $ $ Restricted cash and investment securities Restricted cash and investment securities of VIEs Jackpot annuity investments Jackpot annuity investments of VIEs Accounts receivable, net Current maturities of contracts and notes receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Jackpot annuity investments of VIEs Contracts and notes receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current liabilities Accounts payable $ $ Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 342.9 and 341.9 issued; 298.0 and 297.4 outstanding Additional paid-in capital Treasury stock at cost: 44.9 and 44.4 shares ) ) Retained earnings Accumulated other comprehensive income ) ) Total IGT Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended December 31, (in millions) Operating Net income $ $ Adjustments: Depreciation and amortization Discounts and deferred issuance costs Share-based compensation Net loss on disposal and impairment - Excess tax benefits from employee stock plans ) ) Other non-cash items ) Changes in operating assets and liabilities, excluding acquisitions: Receivables Inventories ) ) Accounts payable and accrued liabilities ) ) Jackpot liabilities ) ) Income taxes, net of employee stock plans ) Other assets and deferred costs Net operating cash flows Investing Capital expenditures ) ) Proceeds from assets sold Jackpot annuity investments, net Changes in restricted cash ) Loans receivable cash advanced - ) Loans receivable payments received Proceeds from unconsolidated affiliates - Net investing cash flows ) ) Financing Debt proceeds - Debt repayments - ) Employee stock plan proceeds Excess tax benefits from employee stock plans Share repurchases ) - Dividends paid ) ) Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents Net change in cash and equivalents Beginning cash and equivalents Ending cash and equivalents $ $ See accompanying notes 7 SUPPLEMENTAL CASH FLOWS INFORMATION “Depreciation and amortization” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation and amortization” included in cost of gaming operations, cost of product sales and discontinued operations. Three Months Ended December 31, (in millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds Net change in jackpot annuity investments Net jackpot funding $ $ ) Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ $ Income taxes Non-cash investing and financing items: Accrued capital asset additions $ $ Interest accretion for jackpot annuity investments See accompanying notes 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Consolidation Our fiscal year is reported on a 52/53-week period ending on the Saturday nearest to September 30. Similarly, our quarters end on the Saturday nearest to the last day of the quarter end month. For simplicity, fiscal periods in this report were presented using the calendar month end as outlined in the table below. Period End Actual Presented as Current quarter December 31, 2011 December 31, 2011 Prior year quarter January 1, 2011 December 31, 2010 Prior year end October 1, 2011 September 30, 2011 Our consolidated interim financial statements include the accounts of International Game Technology, including all majority-owned or controlled subsidiaries and VIEs for which we are the primary beneficiary. All inter-company accounts and transactions have been eliminated. Our consolidated interim financial statements for the current quarter ended December 31, 2011 were prepared without audit on a basis consistent with the comparative quarter ended December 31, 2010, and as appropriate, with the audited financial statements for the year ended September 30, 2011. Certain information and footnote disclosures have been condensed or omitted in conformity with SEC and US GAAP requirements. Our consolidated interim financial statements include all adjustments of a normal recurring nature necessary to fairly state our consolidated results of operations, financial position, and cash flows for all periods presented. Interim period results are not necessarily indicative of full year results.This Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended September 30, 2011. Unless otherwise indicated in this report: · references to years relate to our fiscal years ending September 30 · dollar amounts in tables are presented in millions, except EPS and par value · current refers to the quarter ended December 31, 2011 · italicized text with an attached superscript trademark or copyright notation indicates trademarks of IGT or its licensors, and additional IGT trademark information is available on our website at www.IGT.com Use of Estimates Our consolidated interim financial statements are prepared in conformity with US GAAP.Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable based on our historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Our estimates affect reported amounts for assets, liabilities, revenues, expenses, and related disclosures. Actual results may differ from initial estimates. Restricted Cash and Investments We are required by gaming regulation to maintain sufficient reserves in restricted accounts to be used for the purpose of funding payments to WAP jackpot winners. Restricted amounts are based primarily on the jackpot meters displayed to slot players and vary by jurisdiction. Compliance with restricted cash and investments requirements for jackpot funding is reported to the gaming authorities in various jurisdictions. Additionally, restricted cash and investments included online player deposits of $12.8 million at December 31, 2011 and $14.5 million at September 30, 2011. Escrow funds of $14.6 million designated for the acquisition of noncurrent assets were also included at December 31, 2011. 9 Recently Adopted Accounting Standards or Updates Fair Value Measurements At the beginning of 2012, we adopted accounting standards issued in January 2010 that require separate disclosure of purchases, sales, issuances, and settlements of fair value instruments within the Level 3 reconciliation. The adoption of this ASU did not have a material impact on our financial statements. Accruals for Casino Jackpot Liabilities At the beginning of 2012, we adopted accounting standards issued in April 2010, clarifying that jackpot liabilities should not be accrued before they are won if the payout can be avoided. This ASU did not have a material impact on our financial statements. Recently Issued Accounting Standards or Updates—Not Yet Adopted Qualitative Goodwill Impairment Assessment In September 2011, the FASB issued an ASU to simplify the annual goodwill impairment test by allowing an entity to first assess qualitative factors, considering the totality of events and circumstances, to determine that there is greater than 50% likelihood that the carrying amount of a reporting unit is less than its fair value. If so, then the two-step impairment test is not required. The ASU will be effective for our 2013 first quarter and we are currently evaluating whether we will adopt early, as permitted. This ASU is not expected to have a material impact on our financial statements. Presentation of Other Comprehensive Income In June 2011, the FASB issued an ASU to require other comprehensive income, including income reclassification adjustments, to be presented with net income in one continuous statement or in a separate statement consecutively following net income. In December 2011, the requirement to disclose the income reclassification adjustments by component was deferred indefinitely. This ASU will be effective for our 2013 first quarter and is not expected to have a material impact on our financial statements. Fair Value Measurements In May 2011, the FASB issued an ASU to amend fair value measurement to achieve convergence between US GAAP and IFRS. Effective for our 2012 second quarter, this ASU changed some fair value measurement principles and disclosure requirements, but is not expected to have a material impact on our financial statements. Offsetting Assets and Liabilities In December 2011, the FASB issued an ASU to require new disclosures associated with offsetting financial instruments and derivative instruments on the balance sheet that will enable users to evaluate the effect on an entity’s financial position. This ASU will be effective for our 2014 first quarter, but is not expected to have a material impact on our financial statements. 2. VARIABLE INTERESTS AND AFFILIATES Variable Interest Entities New Jersey regulation requires that annuitized WAP jackpot payments to winners be administered through an individual trust set up for each WAP system. These trusts are VIEs and IGT is the primary consolidating beneficiary, because these VIE trusts are designed for the sole purpose of administering jackpot payments for IGT WAP winners and IGT guarantees all liabilities of the trusts. The assets of these consolidated VIEs can only be used to settle trust obligations and have been segregated on our balance sheet. 10 The consolidation of these VIEs primarily increases jackpot liabilities and related assets, as well as interest income and equivalent offsetting interest expense. Consolidated VIE trust assets and equivalent liabilities totaled $66.7 million at December 31, 2011 and $69.7 million at September 30, 2011. Investments in Unconsolidated Affiliates China LotSynergy Holdings, Ltd. During the 2011 first quarter, we sold our CLS stock investment for net proceeds of $16.5 million and recognized a gain of $4.3 million. The fair value of our CLS convertible note, including the default put, totaled $9.3 million at December 31, 2011 and September 30, 2011. The adjusted cost basis of the note, including the conversion option derivative that did not require bifurcation, totaled $9.0 million at December 31, 2011 and $8.9 million at September 30, 2011. The fair value of the default put, accounted for as a current free standing derivative, was $0.3 million at December 31, 2011 and $0.4 million at September 30, 2011. See Note 8 and 9 for additional information about related fair value assumptions and derivatives. 3. RECEIVABLES Accounts Receivable Allowances for Credit Losses December 31, September 30, Total $ $ Customer Financing (Contracts and Notes) December 31, September 30, Recorded Investment(principal and interest due, net of deferred interest and fees) Individually evaluated for impairment $ $ Collectively evaluated for impairment Total $ $ Allowances for Credit Losses Individually evaluated for impairment $ $ Collectively evaluated for impairment Total $ $ Reconciliation of Allowances for Credit Losses For The Three Months Ended December 31, Beginning balance $ $ Charge-offs - ) Recoveries - Provisions ) ) Ending balance $ $ Current $ $ Non-current $ $ 11 December 31, 2011 September 30, 2011 Age Analysis of Recorded Investment Contracts Notes Total Contracts Notes Total Past Due: 1-29 days $ 30-59 days 60-89 days Over 90 days Total past due $ Total current Grand total $ Over 90 days and accruing interest $ Nonaccrual status (not accruing interest) December 31, 2011 September 30, 2011 Recorded Investment by Credit Quality Indicator Using Credit Profile by Internally Assigned Risk Grade Contracts Notes Total Contracts Notes Total Low $ $
